DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 8-14 and 17-19 in the reply filed on 4/22/2022 is acknowledged.  The traversal is on the ground(s) that Tasjian does not disclose an apparatus or method capable of performing quality assessment of a sealing section of a package or the details of the package.  This is not found persuasive because the feature allegedly not taught by Tasjian is the intended use and the material worked upon by the apparatus, and not an element of the apparatus itself.  The intended use and the material worked upon is not a special technical feature of the apparatus. The apparatus of Tasjian would be capable of performing the intended use and includes all the required structure of the apparatus.  There is no special technical feature in view of the teachings of Tasjian. Furthermore there is no special technical feature in the method, as set forth below the prior art discloses all of the claim requirements of claim 8. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7, and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/22/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the step of capturing image data" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 establishes “capturing image data,” however claim 12 does not depend form claim 9. It is recommended amending claim 12 to depend from claim 9. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rai et al. [US5184190, “Rai”] in view of Yokote [US2006/0175560], Esteban et al. [US2019/0145886, “Esteban”], Barnard et al. [US5386293, “Barnard”].
Rai discloses method for quality assessment of a sealing section, wherein the sealing section is formed by heat sealing. Rai discloses the method comprising: preparing a sample comprising the sealing section (column 1, lines 21-38; column 6, lines 32-44); illuminating the sample by using an illumination device (illuminator 42) (column 7, lines 1-32).  
Rai fails to disclose the details of the packaging material as recited in claim 8.  Rai discloses heat sealing, but does not disclose heat sealing the particular materials recited in claim 8. 
Yokote discloses a method of inspecting a seal for quality (paragraph 0001). Yokote disclose a package for food products (paragraph 0002), wherein the package comprises at least a robustness layer and a plastic layer (a paper made container made from a material web having a thermoplastic layer on the inner and outer layers (paragraph 0003). Yokote discloses providing the materials between jaws (10 and 11) where the sealing section is formed by holding a first section and a second section of the package against each other while providing heat such that the plastic layer of the first and second section melt and thereby provide for that the first and second section adhere to each other (paragraph 0046-48). 
Rai fails to disclose placing the sample in a sample holder as recited in claim 8. 
Esteban discloses a system and method for analyzing a sample. Esteban discloses placing the sample in a sample holder (between housings A10 and A20); wherein at least part of the sample holder is transparent (windows A12 and A22); wherein the illumination device and the photodetector are located on opposite sides of the sample holder (Figure 1; paragraphs 0038-39). 
Rai discloses optics and detecting an image with a photodetector on one side of the sample (column 10, lines 4-54); but does not disclose magnifying the sealing section of the sample by using a magnification device arranged on a first side of the sample holder. 
Barnard discloses a method of inspecting a seam, including using a magnifying lens (2) on the same side of the sample as the camera (1) (column 3, lines 40-55; Figure 1). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Rai by making the packaging out of a paper based web with thermoplastic layers on the inside and outside and heat sealing the material as taught by Yokote in order to provide a package that is insulative and will provide some impact protection to the final product; and to modify the method of Rai by using sample holder system as taught by Esteban in order to ensure the sample is secure and an accurate data collection can take place; and to magnify the image using a magnifying device on the same side of the sample as the image collecting device as taught by Barnard in order to provide an improved image that provides improved analysis of the seal. 
With respect to claim 14, Yokote discloses the robustness layer is a carton layer (Figure 3; paragraph 0002). 
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rai, Yokote, Esteban, Barnard, in view of Armitage [US5260766].
Rai as modified discloses method for quality assessment of a sealing section. Applicant is referred to paragraph 7 for a detailed discussion of Rai as modified.  Rai as modified discloses capturing image data depicting the sealing section using a camera (optical sensor 44 and image processor 46) wherein the optical sensor is placed on the opposite side of the sample as the illumination device (column 7, lines 1-32; Figure 7A).  Rai implies a camera holder as some type of structure would be required to support the camera, but does not disclose a computer connected to the camera.  
Armitage discloses a system and method for detection of an imperfect seal.  Armitage discloses a camera (74) connected to computer (76) (Figure 4; column 4, lines 33-68). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Rai by connecting the camera to a computer as taught by Armitage in order to improve the processing and analysis of the measured seal. 
With respect to claim 13, Armitage the illumination device is provided with a light emitting area having a first length extending in a first length direction and a first width extending in a first width direction, wherein the first length is greater than the first width, wherein the sealing section has a second length extending in a second length direction and a second width extending in a second width direction, wherein the second length is greater than the second width, and wherein the first length direction is parallel with the second length direction (Figures 1-2 and 4). 
Allowable Subject Matter
Claims 10-11 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
June 17, 2022